Citation Nr: 0214770	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  94-47 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for periodontal disease 
for compensation purposes.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active military duty from January 1969 
to February 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wilmington, Delaware 
(RO).

Received in July 2002 was the veteran's request for a hearing 
before the Board in Washington, DC.  However, later that 
month, the veteran, through his service representative, 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.  Current VA regulations prohibit a grant of service 
connection for periodontal disease for purposes of an award 
of disability compensation benefits.

2.  The veteran did not serve in Vietnam or Cambodia and did 
not engage in combat with the enemy during service.

3.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of post-traumatic stress disorder.

4.  There is no diagnosis of post-traumatic stress disorder 
based upon a verified in-service stressor.

5.  A psychiatric disorder is not shown in the veteran's 
service medical records, nor is a current psychiatric 
disorder shown to be related to the veteran's period of 
active military duty. 



CONCLUSIONS OF LAW

1.  Service connection for periodontal disease, for purposes 
of an award of disability compensation benefits, is not 
warranted.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.381 
(2001).

2.  A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in or aggravated by active 
military duty, nor may a psychosis be presumed to have been 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for a dental disability and an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  The veteran has submitted pertinent evidence in 
support of these claims.  In the supplemental statement of 
the case dated in April 2002, the veteran was notified that 
VA would assist him in obtaining specified medical records, 
employment records, or records from other Federal agencies.  
The veteran was specifically informed that he would need to 
provide enough information in order for VA to obtain the 
records.  However, the veteran was notified that the ultimate 
responsibility to these records was his.  

It should be noted that extensive efforts were undertaken by 
the RO to develop the record, including medical records from 
all medical care providers identified by the veteran.  Some 
records, including any from Dr. Sadol, who reportedly treated 
the veteran shortly after service, could not be obtained.  
(The veteran indicated that this physician was deceased.)  In 
addition, the veteran was advised to provide any 
documentation which would substantiate his claim of service 
in Southeast Asia.  His service personnel records were 
obtained and made available for review.  As well, he was 
provided VA examination on more than one occasion.  

Additionally, the Board finds that the statement of the case 
and supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to award 
entitlement to service connection for a dental disability and 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
these claims if he identified that evidence.  The statement 
of the case and supplemental statements of the case also 
provided notice to the veteran of what the evidence of record 
revealed, to include evidence he submitted.   

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the RO complied 
with a Board remand dated in March 1999.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A personality disorder is not a disability for which service 
connection may be granted for VA compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001). 

Dental Disability

The Board remanded this issue in March 1999, to have the 
veteran clarify whether he was seeking entitlement to VA 
outpatient dental treatment, or whether he was seeking 
entitlement to service connection for a dental disability for 
VA treatment purposes and, if the latter, the veteran was 
requested to specify the nature of the claimed dental 
disability.  In a statement received in April 1999, the 
veteran stated that he was seeking service connection for 
periodontal disease, thereby limiting his claim to this 
issue.

Prior to June 8, 1999, the VA Schedule for Rating 
Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381, which now notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381 (2001); see also 38 C.F.R. § 17.161 
(2001).

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See Service Connection of Dental Conditions 
for Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (now codified at 38 C.F.R. Parts 3 and 4 (2002)).  
Additionally, because the general requirements of the 
regulation have not been substantively changed, the Board 
finds that there is no prejudice to the veteran by not being 
notified of the change in the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, it is the Board's conclusion that 
it is without legal authority to grant service connection for 
periodontal disease for purposes of an award of disability 
compensation benefits.  It is precluded by law.  While 
periodontal disease may be service connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17, such a 
question is not before the Board.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
it is the law, and not the evidence, that is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Thus, for the aforementioned 
reasons, the veteran's claim for service connection for 
periodontal disease for compensation purposes is denied.

Psychiatric Disorder To Include Post Traumatic Stress 
Disorder

The veteran, who was born in November 1948, entered military 
service in January 1969, when he was 20 years old, and was 
discharged in February 1971, at the age of 22.  His service 
medical records are negative for any complaints or findings 
of a psychiatric disorder.  

Subsequent to service discharge, the veteran was injured in 
an industrial accident in October 1976.  He was treated by P. 
T. Fukui, M.D., in October 1976 and November 1976 for 
vertigo, headache, nausea, vomiting, blackouts, and insomnia.  
The diagnosis was cerebral concussion with labyrinthosis, and 
cervical strain.  In December 1976, the diagnosis was 
cerebral concussion.  The veteran was also seen by M. 
Hoberman, M.D., in December 1976, with complaints of 
increased loss of consciousness lasting up to 40 minutes at a 
time.  On two occasions he was observed to seem to have 
seizures.  Spontaneous nystagmus was also noted.  In February 
1977, Dr. Fukui diagnosed cerebral concussion and concussive 
labyrinthosis.  

Dr. Hoberman reported in March 1978 that the veteran was 
first seen in October 1976 due to a trauma sustained in 
October 1976 while loading cargo onto an aircraft.  It was 
noted that the veteran had been hit in the head by a steel 
wall, resulting in recurrent unconsciousness, nausea, 
vomiting, considerable weight loss, tinnitus, and vertigo.  A 
diagnosis of labyrinthitis was given.  The veteran was last 
seen in February 1978, with persistent vertigo and loss of 
consciousness one or two times a day for five to twenty 
minutes.

A report from B. T. Mark, D.O., a private psychiatrist, dated 
in April 1978, stated that the veteran had severe neurotic 
symptoms since sustaining an injury in 1976.  It was noted 
that he experienced chronic anxiety, depression, nightmares 
relating to airplanes and the accident, fear of planes flying 
over head, loss of self esteem, and social withdrawal.  In 
another letter to an insurance company, also dated in April 
1978, Dr. Mark wrote that the veteran suffered from severe 
neurotic symptoms since sustaining the industrial accident.  

In a letter dated in April 1978, R. Rosillo, M.D., stated 
that while working in a cargo compartment in October 1976, 
the veteran lost his balance in the process of lifting a 
heavy package, fell backwards and struck his head against a 
steel beam.  The veteran stated that, since the accident, he 
had been unable to return to work as he continued to lose 
consciousness one to three times a day and had constant 
vertigo.  Lights and loud noises "bother" him.  The veteran 
stated that he felt restless and irritable and any overhead 
flying aircraft made him nervous.  He stated that since his 
accident he had become fearful of heights, including being 
upstairs in a house, and had difficulty swallowing and 
breathing.  He indicated that he could not concentrate, had a 
poor memory and had headaches.  He was troubled by nightmares 
of being trapped inside an aircraft and not being able to get 
out.  He slept poorly four to five hours waking up in cold 
sweats many times during the night.  The veteran stated that 
he no longer liked to be around people, had no social life 
and had become a recluse.  Dr. Rosillo stated that due to the 
veteran's seclusiveness, intense somatic preoccupations, 
depression, blandness and  shallowness of affect, autistic 
thinking, anxiety, blockings, phobia, obsessive behavior and 
impaired judgment, the diagnosis was schizophrenic, pseudo-
neurotic type.  He opined that it was not possible to 
determine, with certainty, if the veteran had schizophrenia 
prior to the October 1976 accident, but if he had, it had 
been aggravated as a result.  He described the veteran as a 
"very disturbed and desperate" man.  

In June 1979, Dr. Mark stated that the veteran was being 
treated for severe traumatic neurosis resulting from an 
accident at work, with symptoms of free floating anxiety, 
social withdrawal, phobias concerning aircraft and vertigo, a 
result of a traumatic labyrinthosis.  Additionally, 
obsessive-compulsive traits were found.

In a letter to the VA dated in December 1979, Dr. Mark wrote 
that the veteran had persistent claims of vertigo, lapses of 
consciousness, free floating anxiety, loss of balance, 
inability to drive, marked sensitivity to noise and lights, 
difficulty in  concentration, poor memory, anxiety in social 
circumstances, loss of confidence, paranoid ideation, phobias 
concerning aircraft, frequent nightmares, sleep onset 
insomnia, and hearing loss in the left ear.  It was noted 
that the onset of these symptoms was October 1976 following 
an accident at work.  Since that time, he had been under 
constant treatment for concussive labyrinthosis and severe 
traumatic neurosis.  It was also noted that the veteran had 
been in psychiatric treatment on an outpatient basis since 
October 1972, with concerns about increasing feelings of 
confidence in social situations and anxiety concerning sexual 
relations.  The veteran stated that he had been using alcohol 
to an excess to relieve feelings of anxiety associated with 
social situations.  Dr. Mark reported that throughout that 
time, he had shown a persistence of obsessive-compulsive 
defense that was difficult to alter with therapy.  In October 
1976 the veteran was hospitalized and was discharged with the 
diagnosis of obsessive-compulsive personality disorder. The 
diagnosis in December 1979 was concussive labyrinthosis, 
traumatic neurosis, obsessive-compulsive personality 
disorder, and possible pseudo-neurotic schizophrenia. 

The veteran was awarded Social Security Disability benefits 
in September 1979 from the date that his original disability 
began in October 1976.  The diagnoses were cerebral 
concussion, vertigo, labyrinthitis, and traumatic neurosis.  

At the time of VA examination in December 1979 the veteran 
reported treatment by Dr. Mark since 1972; he related no 
history of symptoms attributable to military service.  In a 
report of accidental injury filed by the veteran in 1980, in 
conjunction with his claim for pension benefits, he wrote 
that his fall at work occurred while he was lifting heavy 
cargo, which caused him to strike his head.  As a result, he 
sustained a cerebral concussion, vertigo, and traumatic 
neurosis, among other findings.  He stated "I have these 
things because of injury," listing symptoms of anxiety, 
depression and nightmares.  

Dr. Mark noted in August 1983, that the diagnoses remained 
concussive labyrinthosis, traumatic neurosis, obsessive-
compulsive personality disorder, and possible pseudo-neurotic 
schizophrenia.  All of the psychiatric symptoms were linked 
by Dr. Mark to the on-the-job injury.  W. S. Lovrinic, M.D., 
reported in September 1983, that the veteran had a severe 
form of concussion labyrinthitis that was probably permanent.  
He pointed out that the veteran continued to be totally 
disabled due to a severe form of concussion labyrinthitis.  A 
review in November 1983 showed diagnoses of concussive 
labyrinthosis, traumatic neurosis, and obsessive compulsive 
personality disorder.  

The veteran was hospitalized at a private facility in 
December 1987 for paralytic ileus, secondary to 
anticholinergic toxicity, irritable bowel syndrome, and 
severe psychoneurosis.  It was noted that the veteran had 
broken up with a long-term girlfriend approximately two days 
before he was admitted.  In April 1990, the veteran was 
hospitalized for bronchitis, with other diagnoses of 
gastritis, duodenitis, dehydration, personality disorder, and 
somatization disorder.  It was noted that the veteran had a 
long psychiatric history of somatization disorder.  He was 
again admitted in June 1990 for vasculitis and somatization 
disorder. 

In November 1990, the veteran was hospitalized in a private 
facility for major depression, somatization disorder, and 
mixed personality disorder with narcissistic, obsessive, 
compulsive, and histrionic traits.  It was noted that the 
veteran had been under continuous psychiatric treatment for 
the past 18 years; initially treated for severe alcoholism 
and a mixed personality disorder with obsessive compulsive 
histrionic and narcissistic features.  It was also noted that 
the veteran was injured in 1976 which resulted in a 
concussive and traumatic labyrinthosis with periodic vertigo, 
and he underwent psychological decompensation and was 
hospitalized for treatment with depressed and paranoid 
features.  The veteran was discharged against medical advice.

The veteran was hospitalized in March 1991 in a private 
hospital with the diagnosis of malnutrition, somatization 
disorder, irritable bowel syndrome, and blepharitis of both 
eyes.  The psychiatric examination noted uncooperative and 
self-destructive behavior, with a diagnostic impression of 
borderline personality disorder.  He was readmitted in May 
1991 for dehydration, an electrolyte disorder, malnutrition, 
and borderline personality disorder, obsessive compulsive 
disorder and somatization disorder.  It was noted that he was 
living with his parents in an abusive situation, had been 
beaten repeatedly by his father, and had stopped eating 10 
days earlier.  Bruising over his body was noted.  

In December 1991, the veteran was hospitalized in a private 
facility with a diagnosis of left lower lobe pneumonia, 
malnutrition, chronic eating disorder, history of personality 
disorder (complex), major affective disorder, history of 
somatization disorder, and functional bowel disorder.  The 
veteran's psychiatric problem was described as "rather 
impressive."  

The veteran was readmitted to a private hospital in May 1992 
for abdominal pain, of two weeks' duration, questionable 
etiology, depression, and dehydration.  A psychiatric 
examination at that time indicated a form of an affective 
disorder, as well as an ongoing psychiatric problem of a 
severe personality disorder such as schizoid personality 
disorder.  The final diagnosis was dehydration, secondary to 
an obsessive psychiatric disorder.

The veteran was hospitalized in October 1992 with a diagnosis 
of complicated pneumonia, parapneumonic pleural effusion, 
irritable bowel syndrome, anorexia, affective disorder, 
personality disorder, and depression.  In November 1992, he 
was hospitalized in a private psychiatric unit for chronic 
abdominal pain, eating disorder and chronic epididymitis.  At 
the time of admission, the veteran was depressed and 
somatically preoccupied.  He was dependent and attributed 
some of his recent difficulties to a stressful home 
situation, where his mother was alcoholic and his father was 
abusive.  During his hospitalization, he engaged in 
manipulative and passive aggressive behaviors that were 
supportive of a severe personality disorder.  The discharge 
diagnoses were recurrent and severe major depressive 
disorder, and borderline personality disorder.

None of the above medical reports, compiled over a 20 year 
period and including multiple periods of hospitalization and 
ongoing psychiatric treatment, contains any history linking 
the onset of psychiatric illness, however classified, to 
military service, or events therein.  None of the reports 
makes reference to a history of Vietnam service, to PTSD, or 
to stressful military experiences.  

In March 1994, the veteran filed a claim for VA compensation 
for a psychiatric disorder, including sexual dysfunction, 
which he claimed began in 1969.

A VA outpatient treatment record dated in January 1994 made 
provisional diagnoses of questionable anorexia, affective 
disorder, rule out somatization.  In February 1994, the 
diagnoses were somatization disorder, severe hypnotic or 
anxiolytic sedative dependence, and rule out post-traumatic 
stress disorder due to Vietnam stressors.  VA outpatient 
treatment records from March 1994 to November 1994 provide 
diagnoses of either post-traumatic stress disorder or 
probable post-traumatic stress disorder based on Vietnam, 
"Med Evac and Walter Reed" stressors, to include delivering 
babies and helping perform abortions, and work as an 
operating room technician; somatization disorder; and 
sedative dependence.

A private psychologist, P. R. Dorgan, M.A., began treating 
the veteran on an individual basis in October 1994.  A 
history of depression was initially reported that the veteran 
felt began while he was in the service.  The veteran reported 
he worked as a medic and served in Vietnam.  The examiner 
reported that the veteran experienced a lot of trauma from 
this experience and had a lot of post-traumatic stress 
disorder symptomatology.  

In a statement dated in November 1994, written in support of 
his claim for service connection for PTSD, the veteran 
indicated that during service he was assigned to the 702nd  
Medical Company in Fort Meade, Maryland, and in Walter Reed 
Army Medical Center, Washington D.C., and Vietnam in 1970.  
The veteran indicated that he worked as an operating room 
technician and flew people from Vietnam to Andrews Air Force 
Base, most of whom died on the flight.  As an operating room 
technician at Walter Reed and Ft. Meade, the veteran reported 
that he performed many procedures such as abortions, 
deliveries of babies, and "every operation namable on 
Vietnam people coming back.  A lot of things I can't describe 
on this paper."  The veteran stated he was exposed to a lot 
of death and performed and assisted in operations daily.  In 
an attachment, the veteran stated that after basic training 
he went to Fort Sam Houston where he went to school to become 
a medic and an operating room technician.  He stated that he 
worked at Brooke Army Hospital in Fort Sam Houston at the 
Burn Center and treated burn patients for 2 months, and also 
worked in the emergency room and operating room.  He was then 
transferred to Fort Meade, Maryland where he worked in the 
hospital at Fort Meade and Walter Reed as an operating room 
technician.  He stated that this caused severe psychiatric 
problems for which he did not get help because he was too 
embarrassed.

In a statement dated in December 1994, the veteran wrote that 
he worked 12 hours a day, 6 days a week.  He noted that most 
of the patients were back from Vietnam and the operating room 
procedures he had to do or assist in were "gruesome," to 
include traumatic amputations and colostomies.  The veteran 
also stated that he flew missions from Andrews Air Force Base 
to Vietnam, either Danang or Cam Ranh Bay to pick up patients 
for transport to Walter Reed.  He noted that most of the 
patients died on the way back or before they could get them 
to the operating room at Walter Reed.  The veteran stated 
that he assisted in hysterectomies, mastectomies, heart 
bypasses, dilation and curettage, and other things he was 
told not to discuss.  He stated that he would perform 
deliveries of babies as there was a shortage of doctors, 
which resulted in his sexual dysfunction.  He also stated 
that he assisted in abortions at Bethesda, Maryland.  The 
veteran claimed to have been told to "pull the plug" or 
terminate [from life support] people who were suffering or 
would not make it.  The veteran further indicated that he 
assisted in separation examinations from the military and 
noted that when a reviewing doctor found something that the 
person might have wrong with them, either he or the doctor 
would pull [the records] from the file.  The veteran stated 
that he started taking Valium 60 from the hospital pharmacy 
while in service and became addicted.

Mr. Dorgan wrote in December 1994 that the veteran had major 
depression, sexual dysfunction, anorexia, and post-traumatic 
stress disorder related to his military experience. 

In a statement dated in January 1995, N. J. D'Orazio, M.D., 
reported that he had been treating the veteran since 1992, 
and it had become clear that the veteran had post-traumatic 
stress disorder due to the trauma he experienced in Vietnam 
as a combat medic, as well as the traumatic situations 
concerning medical care and emergencies in military hospitals 
in the United States and Vietnam.  (This physician submitted 
a similar statement in 1996.)

A VA Social Survey conducted in January 1995 reported that 
the veteran was a very inconsistent historian.  It was noted 
that the information which the veteran reported during 
interview frequently conflicted with information in the 
record.  It was stated that the veteran reported a childhood 
history of physical, emotional and sexual abuse by family 
members, but that in other records he indicated that he had a 
good upbringing.  The veteran stated that he went through 
basic training at Fort Bragg, North Carolina and was assigned 
as a medic.  He then went to an operating room technician 
school at Brooke Army Hospital at Fort Sam Houston, Texas and 
then served in Vietnam for ten months in 1970.  He was 
diagnosed with malaria and was sent home.  He said that after 
serving in Vietnam, he was sent to Walter Reed where he flew 
from Andrews Air Force Base to Danang and to Cam Ranh Bay to 
pick up patients to be medically evacuated.  He said that at 
Walter Reed, he was assigned to the operating room where he 
performed and assisted on operations.  He claimed to have had 
a drinking and drug problem while in military service.  The 
veteran reported falling from a scaffold and injuring his 
inner ear in 1977.  He indicated that he had a previous 
suicide attempt in 1991 by drinking anti-freeze and was 
hospitalized.  The veteran reported thinking about things he 
saw in Vietnam and in the operating room.  The examiner 
stated that the veteran continued to have difficulty with a 
major affective disorder, possibly with a borderline 
personality disorder, and eating disorder and a somatization 
disorder.

A VA examination conducted in January 1995, reported 
complaints of post-traumatic stress disorder.  The veteran 
stated that he had vivid nightmares of what he did in 
Vietnam, and experienced panic spells.  The veteran claimed 
he had suicidal thinking all the time and had tried suicide 
several times.  The veteran further expressed guilt about 
what he did at Walter Reed as a medic.  He stated that he 
performed "thousands" of abortions while there.  The 
veteran further reported that he was sent to Cambodia 
sometime in April 1969 until February 1, 1970.  He stated 
that he worked in different "MASH" units.  The veteran 
claimed that he helped in operations of amputated legs and 
arms and grotesque injuries of the face and body.  He did not 
remember the units that he was attached to, and the other 
areas he was shifted to.  The veteran noted that after 
Vietnam, he was sent to Walter Reed Hospital where he worked 
in the surgical unit as a surgical assistant repairing the  
wounds of soldiers from Vietnam and doing abortions at night.  
The examiner noted that the veteran's memory did not appear 
impaired except for areas during the periods when he was in 
Vietnam.  The diagnoses included chronic and severe 
post-traumatic stress disorder, with nightmares, flashbacks, 
guilt, numbing of emotions, and withdrawal from people.  The 
stressors were noted as war and hospital experiences.

A private physician, S. G. Kinkaid, M.D., wrote in January 
1995 that he was the attending physician and internist for 
the veteran since 1988.  Dr. Kincaid stated that the veteran 
had post-traumatic stress disorder which was due to his 
service in the Armed Forces, which included time in Vietnam. 

In January 1995, J. R. Bollinger, M.D., a urologist, 
indicated that the veteran had told him that he had a 
significant experience in the military as a medic which had 
an adverse effect on him resulting in post-traumatic stress 
disorder.

Dr. Mark reported in January 1995 that his records covering 
the veteran's treatment from October 1972 through October 
1990, reflected the veteran's initial complaint of alcoholism 
and depression.  The veteran related, historically, that his 
time in the military working in the operating room of Walter 
Reed was a particularly stressful time in his life.  Dr. Mark 
noted that he treated the veteran for persistent anxiety, 
difficulty in concentration, memory impairment, loss of 
confidence, paranoid ideations, airplane phobias, constant 
nightmares, disturbed sleep and a hearing loss in the left 
ear.  Dr. Mark stated that all these symptoms were related to 
the work-related accident in 1976. 

At a personal hearing conducted before the RO in January 
1995, the veteran testified that he was in combat.  He also 
testified that while at Brooke Army Medical Center he treated 
patients coming back from Vietnam with napalm burns at night, 
while also going to medical school.  The veteran claimed that 
when he came back from Vietnam and Cambodia, he was at Walter 
Reed Army Hospital where he assisted in delivering babies and 
assisted in performing abortions at Bethesda Naval Hospital.  
The veteran asserted that he had flown from Andrews Air Force 
Base to Cam Ranh Bay and Danang to pick up patients.  The 
veteran said that he served in Vietnam and Cambodia from 
August 1969 until February 1970 and claimed to have been with 
4-5 units, but could not remember the names of the units.  

In a statement dated in May 1995, the veteran said he was 
drafted and within 4 months he was at Ft. Meade, and his unit 
went to Vietnam.  Upon return from Vietnam, the veteran was 
at Walter Reed for 14 months performing operations on 
soldiers returning from Vietnam.  He noted that his "best 
friend" was an "abortionist" and he "tech'd" for him.  
The veteran stated that this was classified information.

In July 1995, Mr. Dorgan stated that the veteran had seen an 
accident the previous week which triggered a lot of combat 
memories and feelings.  In an August 1996 entry, he noted 
that the veteran described his nightmares of killing people 
in Vietnam with detached feelings and emotions.  The mental 
health assessment dated in February 1997, reported that the 
veteran was a medic in Vietnam, and worked at Walter Reed 
when he returned.

The veteran was hospitalized in a private hospital in 
September 1995, for an urinary tract infection, post 
traumatic stress disorder, and rule out an intra-abdominal 
process.  The veteran reported a history of post traumatic 
stress disorder following Vietnam where he stated he served 
as a medic.  There is no indication of psychiatric treatment 
but the final diagnosis was post traumatic stress disorder, 
possible small bowel mesenteric mass, bladder outlet 
obstruction, and chronic prostatitis.

The veteran's Military Personnel Records received in October 
1996, included an official copy of the DD214, and DA Form 20, 
Enlisted Qualification Record.  The evidence shows 
conclusively that the veteran never served in Vietnam or 
Cambodia.  It shows that the only location that the veteran 
was officially assigned following basic training and Medical 
Corpsman training was to the 702nd Medical Company 
(Clearing), at Ft Meade, Maryland.  The record shows that the 
veteran never had any advanced medical training of any kind.  
The record did not show any evidence of any regular duty or 
temporary duty of any kind overseas.

In a letter dated in December 1996, the veteran wrote that he 
was a medic and went to Vietnam and Cambodia in May of 1969.  
He then stated that he was not a medic but a doctor, and had 
the reputation of being the best and could do it all.  The 
veteran wrote that out of 371 days in Cambodia and Vietnam, 
he was in action at least 200 days.  The veteran stated that 
he assisted in abortions at Bethesda Naval Hospital.  He 
claimed that when he was in Washington, D.C., he went to 
night school at Georgetown University, and received his 
degree in January 1971.

A letter dated in January 1997 was received from Dr. 
Bollinger which was identical to the earlier letter dated in 
January 1995, but the date had been altered and a different 
signature was present.  Additionally, the veteran submitted a 
letter dated in January 1997 from Dr. Kinkaid which was 
identical to the earlier letter of January 1995, except the 
date had been changed.  

In a letter dated in February 1997, the veteran wrote that he 
was drafted, made a medic, and sent to Vietnam and Cambodia 
for 371 days.  He reported killing a lot of people and saving 
a lot of lives.  The veteran claimed he experienced 
nightmares and flashbacks of his experiences in Vietnam.  
When he returned from Vietnam, he went to work, but after 14 
years he had a flashback about Vietnam and incurred an injury 
to his inner ear. 

VA outpatient records dated in February 1997 reflect that the 
only thing the veteran was looking forward to was receiving a 
service connected rating for his PTSD.  The veteran's 
outpatient psychologist at the VA reported a diagnosis of 
post-traumatic stress disorder in March 1997.  The 
psychologist stated that the veteran served as a medic in 
Vietnam and was exposed to injury and death, which resulted 
in anxiety, depression, fatigue, nightmares, flashbacks, 
sleep disturbance, emotional withdrawal, agitation, and 
interpersonal alienation.

A private physician, A. P. Schless, M.D., wrote in March 
1997, that the veteran had been treated by him since April 
1996, and that he had reviewed the veteran's health care 
records provided by the veteran.  Dr. Schless stated that the 
reports indicated that the veteran experienced stressors 
related to his wartime activities as a medic, dealing with 
severely wounded and dying veterans, and post-war duties at a 
burn center, which resulted in flashbacks, nightmares, and 
generalized anxiety.  

A VA outpatient treatment record dated in June 1997 reported 
that the veteran continued to have vivid nightmares of body 
parts and combat.  In an August 1997 entry it was reported 
that the veteran continued to have vivid flashbacks, 
nightmares, and intrusive thoughts of Vietnam experiences, 
including when he killed a Viet Cong prisoner who had killed 
three of his buddies and wounded  several more. 

In a statement dated in September 1997, the veteran claimed 
that he worked at the burn unit on a daily basis at Brooke 
Army Medical Center in Texas in June 1969.  He stated that he 
cared for and treated dying patients which caused trauma.  He 
indicated that he was in Vietnam and Cambodia, and medically 
evacuated patients.  The veteran further stated that he 
served at Fort Meade, Maryland as a operating room technician 
and at Walter Reed where he worked in the burn ward and in 
the operating room.  He stated that he performed abortions 
weekly at Bethesda Naval Hospital. The veteran further stated 
that he performed a lot of facial reconstruction surgery. 

A VA outpatient treatment record dated in October 1997 
indicates that the veteran complained that group therapy was 
not meeting his needs as the other participants did not want 
to talk about Vietnam, which is what he needed to talk about.

In a letter dated in November 1997, Mr. Dorgan wrote that the 
veteran had severe and recurrent major depressive disorder, 
without psychotic features; post-traumatic stress disorder; 
and a personality disorder, not otherwise specified.  Mr. 
Dorgan stated that the veteran experienced frequent and 
debilitating flashbacks pertaining to his military service as 
a medic.

A statement dated in November 1997 from Dr. Schless indicated 
that, by the veteran's report, he continued to experience 
symptoms compatible with a diagnosis of post-traumatic stress 
disorder, to include nightmares, headaches, difficulty 
concentrating, panic attacks, sleep disturbances, anxiety, 
and frequent flashbacks of a severe nature concerning bodies 
of men he attended to as part of his military occupation.  It 
was noted that the veteran's experiences included wartime 
battle field exposure and post war duties at a burn center.  

A lay statement dated in March 1998, by J. M., indicated that 
he had served with the veteran in the 702nd  Medical Company, 
at Fort Meade.  J. M. claimed to have met the veteran in 1970 
at Walter Reed where he observed him working as an operating 
room technician.  J. M. stated that although he did not serve 
with the veteran in Cambodia or Vietnam, the veteran spoke in 
great detail as to the operations he was on, which resulted 
in flashbacks and nightmares.  J. M. noted that the veteran 
was always angry and depressed and on occasion talked of 
suicide.  He said that the veteran "hung out" with a lot of 
doctors who worked at Walter Reed and Bethesda.  J. M. stated 
that he observed the veteran work under stressful and 
"grotesque" situations, in the burn ward where he treated 
patients, and the operating room where he assisted in facial 
reconstruction surgery, amputations, and spinal cord surgery.  
J. M. stated that he observed the veteran assist in the 
delivery of children both at Bethesda and at Walter Reed, 
which resulted in the veteran's becoming physically sick and 
crying.  The veteran told him of abortions he assisted in at 
Bethesda.  J. M. stated that although the veteran told him of 
these events he witnessed them himself on occasion. The 
veteran complained how angry he was at having to treat and 
smell burn patients and about the taking of life.  J. M. saw 
the veteran trembling after the operations, as well as get 
physically sick.  Further, he claimed that the veteran 
reported that he was never able to sleep and complained of 
having nightmares about all of the procedures he did in the 
operating room and flashbacks.  The veteran told J. M. that 
he had been an inpatient at the psychiatric ward at Brooke 
Army because of the trauma of the burn center.  J. M. further 
stated that he saw the veteran pull his entire record.  J. M. 
stated that most of the patients were medically evacuated 
from Vietnam to Andrews Air Force Base and then to Walter 
Reed, and he saw the veteran assist in it all.

A VA examination was conducted in March 1998.  The claims 
file was not available for review.  The veteran reported that 
he had been drafted and sent to Cambodia and Vietnam for nine 
months.  He was then assigned to Walter Reed Medical Center 
and also worked at the Brooks Medical Center.  The veteran 
stated that he treated different types of emergency patients, 
performed abortions on young females who were raped by family 
or others, treated patients with burns, and did facial 
reconstructions.  The veteran stated that while stationed at 
Cambodia, his morphine was repeatedly stolen, and he shot a 
Vietnamese who he believed was stealing it.  Another time, a 
blind person asked him whether he would be alright and the 
next moment he died.  At Walter Reed and Brooks Medical 
Hospital, many of the facially reconstructed people committed 
suicide and the veteran stated that performing abortions on 
young girls was very stressful for him.  He started that he 
began having symptoms of nightmares, flashbacks, depression 
and anxiety when he was stationed in Cambodia and Vietnam.  
The veteran reported that he was in the 11th Armored Cavalry 
Regiment and it was a classified assignment.  The veteran did 
not receive any medals or the Purple Heart.  He indicated 
that he incurred small lacerations on his legs, which he 
sutured himself and did not report.  The examiners reported 
that the veteran had a flashback subsequent to service that 
resulted in a fall at work from a height of 20 feet that 
injured his inner ear.  They noted that they did not have 
medical records of that incident.  The veteran reported he 
was being treated on an outpatient basis by VA and had no 
other psychiatric illnesses other than post-traumatic stress 
disorder.  The diagnoses included chronic post-traumatic 
stress disorder with severe depression and obsessive 
compulsive symptoms, and alcohol abuse associated with 
post-traumatic stress disorder.

The veteran wrote in April 1998, that the 702nd Medical 
Company was basically on paper only and there were people 
assigned to the company and those who worked outside their 
military occupational specialty doing various jobs at Walter 
Reed and Bethesda.  The veteran stated that he had vivid 
flashbacks and nightmares daily.

A VA outpatient treatment record dated in September 1998, 
indicated that the veteran was able to share some memories of 
life as a medic in Vietnam that he felt too uncomfortable to 
share in group.  The veteran's VA psychologist reported in 
April 1999, that the veteran had chronic post-traumatic 
stress disorder due to having served as a medic in Vietnam.  

A statement from Dr. Bollinger dated in April 1999, indicated 
that the veteran had voiding difficulties, epididymitis, and 
erectile dysfunction related to post-traumatic stress 
disorder as a result of military service in Cambodia, 
Vietnam, Bethesda, and Washington DC.  He reported that the 
veteran had been exposed to enormous trauma while serving as 
a medic in Cambodia and Vietnam, as well as at Walter Reed 
and Bethesda.  Dr. Bollinger indicated that the veteran cared 
for many dying and severely injured soldiers and was required 
to participate in therapeutic abortions on victims of rape 
and incest.  

In a statement from Mr. Dorgan dated in April 1999, he opined 
that the veteran had chronic post-traumatic stress disorder 
due to his work as a military medic where he was exposed to 
innumerable horrific events both abroad in combat situations, 
as well as stateside in military hospitals. 

A VA outpatient treatment record dated in April 1999, 
reported recurrent and intrusive recollections of traumatic 
incidents in Vietnam, Cambodia, and Walter Reed Army Hospital 
in Wash DC.  The veteran reported almost daily nightmares and 
flashbacks about incidents in Cambodia, Vietnam, and Walter 
Reed.  He stated that he did not like loud noises and being 
around people, such as Asians.

A VA outpatient treatment record dated in May 1999, reported 
suicidal ideation with past suicide attempts in 1979 by a 
drug overdose, cutting his wrist in 1990, and drinking 
antifreeze in 1994.  

In June 1999 the RO wrote to a number of the veteran's 
medical care providers who had diagnosed PTSD, asking them to 
provide the source(s) of information they relied for their 
statements that PTSD was due to battle or combat experiences.  
Their responses are set forth below.  

In a statement dated in June 1999, Dr. Schless stated he had 
reviewed orders and the history of veteran but did not review 
his service medical records.

The veteran's VA psychologist noted in June 1999, that he 
based his opinion with regard to the veteran's post-traumatic 
stress disorder upon on review of his military records (not 
medical) and on his clinical evaluation.

Mr. Dorgan wrote in June 1999 that he had the opportunity to 
review some of the veteran's available service records and 
continued to have "little reservation" about the accuracy 
of his post-traumatic stress disorder diagnosis.  "I find it 
difficult to understand how much more supportive data you 
could need to come to a decision given such consistency in 
all the findings."

A statement from Dr. Kinkaid dated in June 1999 stated that 
he based his diagnosis of post-traumatic stress disorder on 
the history given by the veteran and by his service history.  

A statement from Dr. Bollinger dated in June 1999, indicated 
that his opinion that the veteran had post-traumatic stress 
disorder was based on review of his military service records, 
review of numerous psychiatric evaluations, and his medical 
urologic history as a patient.

Pursuant to the Board's remand, the RO wrote to the veteran 
in June 1999, asking him to provide documentation to support 
his assertion that he had service in Vietnam and/or Cambodia.  
He was told that he could provide such items as travel 
orders, performance evaluations, certificates of achievement, 
citations, awards and decorations and the like.  No response 
was received.  

Dr. Schless submitted an additional statement dated in July 
1999, which noted that he based his report on medical records 
supplied by the various psychiatrists and therapists that the 
veteran had seen; medical service records (approximately 70 
pages of after action reports); and the veteran's history and 
therapeutic interaction.  Dr. Schless stated that he was 
convinced that the veteran had post-traumatic stress disorder 
due to all the reports and records that he saw, the 
consistencies of the veteran's interaction with him, and the 
clinical course that had occurred.

An undated letter from Dr. Schless received in July 1999, 
reported that the veteran had severe post-traumatic stress 
disorder due to the stress that he encountered while serving 
in the overseas theater of the Army medic corps. 

A VA outpatient treatment record dated in November 1999, 
reported that the veteran was more comfortable during 
individual sessions, rather than in group.  He thought about 
his life and the way it could have been if he had not served 
in Vietnam.

Responses from Brooke Army Medical Center and Womack Army 
Medical Center stated that a thorough search of their medical 
records revealed no records for the veteran.  

A VA outpatient treatment record dated in November 1999, 
reported that they talked about the importance of the 
post-traumatic stress disorder group and the group spirit.  
The veteran stated it reminded him of the ward of paralyzed 
veterans at Walter Reed Medical Center he served on after 
returning from Vietnam, and how emotionally harmed those 
veterans were when they were split up and sent to nursing 
homes near their families.  In December 1999, the veteran 
talked about his obsessions over finding a purpose for 
Vietnam and all the lives that were lost.  He also discussed 
conflicts over saving lives in Vietnam as medic and helping 
to take lives by performing abortions at Walter Reed Army 
Medical Center. 

In January 2000, the veteran submitted a copy of a newspaper 
article about female circumcision.  The veteran stated that 
at Walter Reed and Bethesda he treated Egyptian and Ethiopian 
women who were sexually mutilated or raped by relatives and 
needed abortions.  He stated that a couple of times his 
friends did this process.  

A VA outpatient treatment record dated in March 2000, 
reported that the veteran's post-traumatic stress disorder 
symptoms continued despite ongoing therapy and 
psychopharmaceutical interventions, particularly flashbacks 
to training in burn unit at Brooke and actual field work 
doing tracheotomies.

In a letter dated in March 2000, Dr. Kinkaid stated that the 
veteran had post-traumatic stress disorder which had its 
origins in his service in the United States Armed Forces.  
Dr. Kincaid noted that the veteran saw active duty in Vietnam 
and Cambodia.  It was noted that the veteran's post-traumatic 
stress disorder was manifested by psychosis.  Dr. Kincaid 
noted that when he initially started treating the veteran his 
diagnosis of post-traumatic stress disorder was based on the 
only information he had, which was that given verbally to him 
by the veteran.  Dr. Kincaid noted that without corroboration 
from another source he was unable to give a stronger comment.  
Since that time, however, the veteran had obtained the 
records of the Air Calvary Unit with which the veteran 
served.  These records corroborate precisely the veteran's 
recollections of incidents and dates.  

With such vivid and detailed memories of 
what can only be described as atrocious 
events, one can clearly see that no man 
and certainly not [the veteran] could 
carry these for thirty years and not be 
effected (sic) greatly by these.  This 
unfortunate gentleman who at the age of 
nineteen was assigned as a Medic to an 
Air Cavalry Division and served in both 
Vietnam and Cambodia is clearly 
unemployable, and has been unemployable. 
[The veteran's] problems are directly the 
result of traumatic stress disorder 
occasioned by service in Vietnam and 
Cambodia. 

The veteran's VA psychologist submitted a statement dated in 
March 2000, that reported that he had been treating the 
veteran for several years.  He noted that the veteran had 
served in Vietnam as a medic and witnessed death and dying 
which haunted him.  Upon his return to the United States, he 
served approximately seven months as an operating room 
technician at Walter Reed Medical Center assisting doctors 
with abortions as well as other operations.  It was also 
reported that the veteran worked on wards with paralyzed 
veterans 12 hours per day, 6 to 7 days per week, and with 
burn victims who wanted to die.  The examiner stated that he 
believed the reports from the veteran to be truthful, in that 
the incidents in Vietnam and Walter Reed had been consistent 
and without significant variation.  The examiner stated that 
the veteran had a history of 3 suicide attempts, and had been 
hospitalized.  The examiner noted that following military 
discharge, the veteran worked but was unable to function 
because of his post-traumatic stress disorder.  The examiner 
stated that despite limited documentation, the veteran 
experienced trauma as a medic in Vietnam and subsequently in 
his assignment at Walter Reed, causing post-traumatic stress 
disorder.

A VA outpatient treatment record dated in August 2000, 
reported that the veteran was "plagued" by memories of his 
job at Walter Reed where he was an operating room technician 
involved in reconstructive facial surgery, revising 
amputations, abortions of diplomats' relatives, covering up 
of hospital related infections, as well as daily contact with 
severely disfigured combat veterans, and witnessed dying and 
death on a daily basis.  The examiner noted that "in some 
ways this was more traumatic than his [Vietnam] 
experiences."  Thereafter, another entry in August 2000 
reported that the veteran continued to experience 
post-traumatic stress disorder associated with service as a 
medic in Vietnam and following that service at Walter Reed 
assisting with surgical procedures.

At a personal hearing before the RO conducted in August 2000, 
the veteran testified that all the records of doctors who had 
treated him were of record in the claims file.  He further 
stated that the abortions he performed at Bethesda were "off 
the record."  He stated that during the day he would go 
through medical school and then as part of his clinical 
training he would work in the burn unit at Brooke Army 
Medical Center.  The veteran stated that most of the patients 
were returning veterans from Vietnam who had napalm burns of 
varying degrees.  He indicated that this experience was 
overwhelmingly stressful.  The veteran claimed that he was 
trained not only in his military occupational specialty but 
also on some surgical procedures.  He indicated that he 
worked with ear, nose, and throat doctors with the burn 
patients to do skin grafting.  He stated that this was very 
traumatic.  The veteran claimed to have witnessed from 30 to 
more than 40 deaths while at Brooke Army Medical Center.  He 
then said that he went to the 702nd Medical Company at Fort 
Meade.  He stated it was a company that existed at the First 
Army Headquarters but that they were all assigned to Walter 
Reed.  The veteran stated that for the remainder of his 
service he was a medic at Walter Reed.  The veteran stated 
that he worked at Indiantown Gap and Valley Forge on 
temporary duty to transfer patients.  He asserted that he 
worked in the operating room, and did a lot of surgical 
procedures.  The veteran further testified that subsequent to 
service discharge, he experienced flashbacks or vivid 
daydreams of doing a surgical procedure.  He stated he was on 
a scaffold and had a flashback of an operating procedure and 
fell off the scaffold, injuring his inner ear.  He claimed 
that he was hospitalized and had to undergo rehabilitation.  
The diagnosis was traumatic neurosis. 

The veteran stated in correspondence dated in August 2000, 
that he went from Walter Reed to Fort Meade National Security 
Agency Headquarters to conduct separation physicals on 
lieutenant colonels to keep injuries quiet.  There was a 
plush hospital or "retreatment" at Indiantown Gap, 
Pennsylvania for officers and National Security Agency people 
who had psychiatric problems.  The veteran stated that 
"we'd" fly them from Ft. Meade, National Security Agency to 
Indiantown Gap. 

VA examinations were conducted in December 2000 and January 
2001.  The examiner stated that the veteran was seen twice, 
as the first time there had not been adequate time for the 
review of the records that had been requested.  The veteran 
was interviewed briefly and a partial examination of the 
available claims file material was done on that date.  The 
veteran was then scheduled for a second visit at which time 
the interview was completed, as was the review of the 
available claims file material.  Pursuant to the Board's 
remand directives, the RO prepared a list of events that were 
verified, which was provided to the examiner.  The examiner 
specifically noted that he reviewed the entire 3 volumes of 
the claims file.  

The verified facts included the May 1968 pre-induction 
physical, to February 1971, when veteran was relieved from 
duty.  The veteran was sent for Army training at Fort Sam 
Houston, for 10 weeks of a medical corpsman course from June 
to August 1969.  In September 1969, the veteran reported to 
702nd Medical Company at Fort Meade as a litter bearer 
Private E l.  In October 1969, the veteran was promoted to 
Private E 2; and in October 1969 he received letter of 
appreciation from Valley Forge Military Academy for use of 
equipment and service during October to November 1969 unit 
field training at Valley Forge Park.  In April 1970, the 
veteran's primary military occupational specialty was changed 
to medical aid man or specialist.  It was noted that there 
was no record of any psychiatric treatment while in service.  
It was also noted that physical examination service duties 
were performed at Kimbrough Army Hospital, and it was 
reported that the veteran claimed to have performed duties 
related to Army separation examinations, as well as to have 
assisted in transportation of patients from Walter Reed to 
Indiantown Gap in Valley Forge in April, 1970.

The VA examiner acknowledged that the veteran's VA 
psychologist that had seen the veteran for therapy and 
evaluations sessions, and had stated, in March 2000, that the 
veteran had served in Vietnam as a medic and that he spent 
time as an operating technician at Walter Reed Hospital 
assisting with operations, abortions, and burns.  
Additionally the examiner noted that in the record was a VA 
examination dated in January 1995, that indicated a diagnosis 
of post traumatic stress disorder, chronic and severe, 
advising hospital admission, with a global assessment 
functioning score of 40.  A VA examination in March 1998, 
provided a diagnosis of post traumatic stress disorder, 
chronic and severe, with a global assessment functioning 
score of 50. 

Nevertheless, the examiner reported that the facts that he 
found indicated that Dr. Rosillo had diagnosed schizophrenia 
in April 1978.  He commented that a report dated in December 
1979 from Dr. Mark, who examined the veteran and found 
symptoms of anxiety, depression and recurrence of nightmares, 
and who saw the patient at that time for therapy for more 
than a year, made no mention of any traumatic memories 
associated with military service.  The service medical 
records were negative for any psychiatric disorder and the 
separation examination conducted in February 1971 was within 
normal limits.  There was no documented record of any foreign 
service and no combat medal badge.  

The examiner further noted that on examination, the veteran 
gave an account similar to what he had to other doctors 
before.  The veteran claimed that he had been sent to Vietnam 
and Cambodia serving in situations of combat danger and also 
that he had been required to perform medical duties, 
including on his return to Valley Forge Military Hospital.  
The veteran further stated that he was encouraged  and 
enlisted by various medical doctors to assist them in all 
sorts of medical procedures, attending combat wounds, and 
also while stationed at Valley Forge Military Hospital of 
performing abortions on military personnel and nonmilitary 
personnel.  The examiner reported that the veteran spoke in 
terms of huge numbers of abortions performed in these 
military facilities.  He mentioned the figure "thousands," 
and claimed that his exposure to these procedures, both 
surgical procedures on wounded veterans, including plastic 
surgery for facial wounds, as well as multiple abortions, was 
severely disturbing to him, causing him nightmares, and was 
traumatic to him to the present day.  

However, the examiner reported that when he examined the 
veteran and asked for specific details of those activities or 
a reasonable account of why doctors would enlist his 
services, or why records of such service had been destroyed, 
he found the veteran's answers were "wearingly" inadequate.  
The veteran stated repeatedly, "I don't know."  The veteran 
claimed that other military personnel had destroyed medical 
chart records and had encouraged him to destroy medical chart 
records.  When he was asked about motivations for this and 
how this could be possible on such a huge scale of numbers, 
the veteran's face remained virtually blank, and he stated 
simply that he did not know, and that he could not provide 
answers for the inquiries.  The examiner noted that the 
veteran maintained, however, with "some degree of agitated 
hostility," that his statements and accounts of these 
experiences ought to be believed and that he had been 
severely traumatized by the experiences that he endured.  The 
examiner noted that the veteran could not provide him any 
credible and believable accounts in his own interview to 
convince him of the veracity of what the veteran was saying.  
The examiner concluded that

I am left with the opinion that this 
veteran has, in the past, in year's (sic) 
following his time of duty in the Army, 
been treated by psychiatrists and 
diagnosed as being schizophrenic, in 
particular, paranoid schizophrenic.  
There had been mention of paranoid claims 
in previous reviews of this case, and 
that any C&P examinations or other 
reports attesting to his claims of 
military service in Vietnam and Cambodia 
or his claims of participation in 
traumatizing surgical medical procedures 
seemed to be totally 100 percent based on 
the veteran's own verbal accounts and not 
on any review of documentation.  
Considering the apparent thorough review 
of records that have (sic) been done to 
date, with no documentation of such 
service, I find no basis for the 
veteran's claims.

Therefore, I am left with the impression, 
and it is consistent with the veteran's 
affect and unreasonableness in his 
interview with me, that his diagnosis is 
most properly one of paranoid 
schizophrenia, chronic.  The veteran does 
not manifest a severe disorganization of 
thinking and he denies hallucinations.  
However, his entire history of  making 
these claims and repeatedly seeking 
disability compensation for these claims 
on the basis of unreasonable, exaggerated 
accounts of traumatizing experiences in 
the absence of any actual documents in my 
mind is very consistent with the mental 
status of a chronic paranoid 
schizophrenic, and I think that is the 
appropriate diagnosis.  Delusional 
thinking not related to reality is a 
hallmark of paranoid psychosis and the 
bizarreness of the claims of 
participating in thousands of abortions 
and operations upon disfigured soldiers 
is of such a bizarre quality that that is 
consistent with the particular diagnosis 
of paranoid schizophrenia.  There are 
patients with paranoia or paranoid 
psychosis that are not schizophrenic, but 
I believe it is quite feasible to make 
the diagnosis of paranoid schizophrenia 
in this case, which has been chronic for 
many years.  I find no basis for the 
diagnosis of post traumatic stress 
disorder.  There is no basis in the 
verifiable facts for the veteran's claims 
of stressors that would have traumatized 
him and caused post traumatic stress 
disorder.  I would place the veteran's 
[global assessment functioning score] at 
a level of 25, indicating that the 
veteran's thinking and his consequent 
behavior, for example, pursuing this 
claim in the way that he does, is 
considerably influenced by delusional 
thinking with a serious impairment of 
judgment.  It is not clear that the 
veteran functions at a very high level.  
He seems to not be employed and not have 
much social functioning at all, and 
remains preoccupied with his delusional 
thinking about his claims of 
disability...It is my opinion that the 
record on this patient is not only very 
extensive, but is also very clear, 
showing prolonged and chronic recurrent 
claims by him of traumatic experiences 
for which there is absolutely no 
documentation whatsoever, and that this 
case should be virtually closed in terms 
of any further inquiries for 
consideration of such claims.  The fact 
that this veteran claims disability on 
the basis of exposure to traumatic 
surgical and medical procedures in which 
he participated seems to be completely 
out of touch with reality and not worth 
further examination.  Again, on the other 
hand, the psychiatric diagnosis of 
paranoid schizophrenia is quite fitting 
for his mental state and the history as 
described.  But this paranoid 
schizophrenia is not documented to have 
begun during military service, but only 
afterwards.  Whether or not the patient 
was showing symptoms of it or pre-
schizophrenic paranoid problems with his 
thinking beforehand, it is impossible to 
determine.  In many cases that is likely, 
but there is no record of it, so I am 
left to conclude that he could only be 
considered to have developed a 
psychiatric disorder after his period of 
military service.

The claims file reveals that the veteran complained to the RO 
about this examination, the way it was conducted and the 
examining physician, stating that the examination report 
should be disregarded and he should be afforded another 
examination.  

A VA outpatient treatment record dated in June 2001, reported 
that the veteran was a combat medic in Vietnam and worked at 
Walter Reed when he returned home.  It was noted that the 
veteran witnessed and participated in many traumatic combat 
events in Vietnam.

A VA examination conducted in June 2001, indicated that the 
veteran served as a medical corpsman in hospitals and 
dispensaries in Army installations in the United States, 
rather than overseas.  The DD214 indicated that the patient 
received the National Defense Service Medal for his Army 
active duty and it indicated that the veteran received four 
promotions during his tour of active duty, advancing from E l 
in 1969 to E 5 by the time of his honorable discharge in 
1971.  His military occupational specialty was medical 
specialist.  The examiner noted that the veteran's stressors 
in the Army were the morbid experiences he had at Army 
hospitals and dispensaries as an Army medic, that he 
experienced emotional distress from some of the surgical 
procedures which he worked as an operating room technician, 
some of them involved amputation of limbs after the patients 
had been evacuated from combat in Vietnam to the hospital 
surgical clinics affiliated with Fort Meade Army Hospital.  
The veteran allegedly found some of the facial reconstruction 
procedures and procedures involving burns of a large part of 
the body as very morbid, especially since it was reported 
that at least several of the patients involved subsequently 
committed suicide.  The extent of injuries, burns and other 
traumas that the veteran assisted in caring for as an Army 
medic were perceived by the veteran as emotionally stressful 
and morbid for him.  

The examiner continued stating that, after basic training, 
the veteran was assigned the Army Medical Corpsman Service 
School at Fort Houston, Texas.  His next assignment was to 
Fort George Meade as an Army medic assigned as an operating 
room technician and assisted in procedures involving 
amputations of limbs, surgical treatment for burns over a 
major part of the body of servicemen who had been in Vietnam 
combat and other morbid severe deforming conditions.  The 
examiner noted that subsequent to service discharge, the 
veteran lost his employment as a customer service agent in 
1976 due to an injury and multiple symptoms compatible with 
post-traumatic stress disorder.  The veteran complained of 
flashbacks of burned, grotesque bodies that he encountered as 
a medical corpsman at Brooke Army Medical Center at Fort Sam 
Houston and recurrent intrusive recollections of amputation 
stumps.  The veteran also reported numbing and recurrent 
intrusive thoughts pertaining to his duties as a medical 
corpsman in the Army and nightmares involving the soldiers 
that eventually committed suicide.  The diagnosis was delayed 
onset type post-traumatic stress disorder, with agitation, 
depression, suicide attempts, anxiety, and sleep 
disturbances.

The RO returned this examination as the examiners had failed 
to make the necessary claims file review and then consider 
the verified history as noted in the claims file.  The 
examiners also failed to provide an opinion as to the effect 
of the 1976 industrial accident had on any current findings.  
The RO also noted that the examiner relied on a number of 
unverified or new stressors, such as working on a burn ward, 
working as an operating room technician, and working with 
patients who later committed suicide.  The RO also pointed 
out that neither the veteran's military occupational 
specialty of Medical Specialist, nor the awards or 
decorations he received in service, per se, qualified as 
"stressors," as the examiner seemed to imply.  Initially, 
the examiners refused to review the claims file or provide 
the requested opinion.  However, in February 2002, one of the 
examiners stated that the claims file had been reviewed.  He 
stated that 

[i]n presenting his claims it is the 
impression that often the patient has 
been his own worst enemy.  By 
embellishing matters, exaggerating, 
making claims about foreign service and 
personal combat which are unsubstantiated 
by any military records, he decreases his 
credibility.  Nevertheless, there is a 
clinical tradition that "even in 
delusions there is often a kernel of 
truth."  

In [the veteran's] case a verifiable 
truth pertains to active duty records of 
the U.S. Army 1969-1971 which establish 
that this veteran served as an Army 
Medical Corpsman advancing from the rank 
of E-1 to Specialist 5 Medical Corpsman.

The records also establish that he was 
awarded:

1.  Good Conduct Medal 
2.  National Defense Service Medal

The active duty records are silent on 
exactly what emotional stressors are 
experienced by a Medical Corpsman on 
active duty during the Vietnam War era; 
however, it is at least as likely as not 
that caring for sick and injured veterans 
did indeed involve significant emotional 
stressors.

The relationship between these 
experiences as a Corpsman E-5 involve 
some conjecture, but it is often possible 
to resolve at least some of these "gray 
areas" in favor of the veteran.

The C&P Examination which I dictated June 
18, 2001 begins with the notation:

"While the veteran served during the 
Vietnam Era, most of his time, if not all 
of the time, was as a medical corpsman in 
hospitals and dispensaries in the United 
States rather than overseas."

Diagnostic rubrics and nomenclature has 
changed over the past three decades, and 
the clinical presentation of the patient 
has probably changed to some extent over 
the years.  Nevertheless, no clinician 
who has examined the veteran believes 
[the veteran] is free of mental illness.

[The examiner] dictated a C&P Examination 
in 1998 under conditions in which the 
[claims file] was unavailable to her.

The CP dictated by me on June 18, 2001 
differs from earlier ones in that the 
[claims file] was indeed scrutinized.  
Nevertheless, it seems to this examiner 
that it is more likely than not that a 
diagnosis of Post Traumatic Stress 
Disorder is justified in this case.

1.  According to DD214 [the veteran] 
served on Active Duty January 24, 1969 to 
February 11, 1971.

2.  According to Department of the Army 
Headquarters, 44th Medical Brigade For 
George G. Meade, Maryland 20755 dated 
January 22, 1991, Specialist 5 [veteran], 
702nd Medical Corps awarded Good Conduct 
Medal, Authority:  AR 672-5-1, Paragraph 
44A.

3.  According to DD214, Character of 
Service:  Honorable.

4.  According to DD214, Specialty Number 
and Title:  91B20 Medical Specialist 
Related Civilian Occupation and D.O.T. 
Number 079.368, Medical Assistant.

5.  According to DD214, Service Data:  
National Defense Service Medal.

6.  According to DD214, Book 32, Page 
194, Education and Training Completed.  
Service School -- Fort Sam Houston, Texas 
- 16 June 1969 to 22 Aug 1969; Medical 
Corpsman.

7.  According to DD214, SP5 [veteran] 
served total active service 2 years, 0 
months, 0 days.

8.  The DD214 does not indicate any 
foreign and/or overseas service.

The examiner did not provide any specific post-traumatic 
stress disorder stressors as requested but provided a listing 
of facts taken directly from the veteran's DD214, and with 
the addition of the Good Conduct Medal citation.  The 
examiner also did not provide the requested medical opinion 
as to the effects of the veteran's 1976 industrial accident 
upon the diagnosis of post-traumatic stress disorder.  The 
examiner did not relate any current symptoms from his 
examinations either to inservice stressors or to the post-
service industrial accident.

A VA outpatient treatment record dated in August 2001, 
reported flashbacks of reported experiences at Brooke Army 
Hospital in the burn ward, at Walter Reed in the obstetrics 
service, and in Vietnam.  Records dated as late as January 
2002 continue to reflect the veteran's assertion that he 
served in Southeast Asia.  

In October 2001, the veteran submitted several documents 
including a April 2000 statement from Dr. Mark in which he 
wrote that he had not seen the veteran since the late 1980's 
and did not have any records regarding the veteran.  Also 
submitted was a copy of Dr. Mark's letter dated in January 
1995 to which the veteran annotated that he started seeing 
Dr. Mark in April 1971, one month after service, then 
regularly in October 1971.  The Board notes that a comparison 
of this copy of the letter to that copy submitted earlier in 
the record (in March 1997) clearly reflects that Dr. Mark's 
letter had been altered by the change of when treatment began 
from October 1972 in the original to October 1971 in this 
copy.  Also, this copy had been altered by the deletion of 
the sentence "[a]ll of those symptoms were related to a 
work-related accident while you were employed with Delta 
Airlines."  

In a statement dated in November 2001, the veteran stated 
that he was trained as medic and operating technician.  He 
stated that he worked in the burn ward at Brooke Army Medical 
Center that had 5 wards of burn patients with different 
degrees of critical to rehabilitation and surgical.  The 
veteran stated that most of the time he worked in critical 
units and saw "a lot" of people die due to burns and 
infections.  He stated that it made him sick to look at them.  
He reported that he was trained to assist in skin grafting.

VA outpatient treatment records from 1994 to 2002, report 
frequent treatment for complaints of post-traumatic stress 
disorder symptomatology due to service in Vietnam and 
Cambodia, as well as working in hospitals during service.



Analysis

While this appeal was pending, the applicable rating criteria 
for service connection for post-traumatic stress disorder, 38 
C.F.R. § 3.304(f), was amended.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
That amendment implemented a Court decision, which held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment was March, 7, 1997, the 
date the decision was issued.  See Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997).

Historically, under the old regulations, service connection 
for post-traumatic stress disorder required: (1) a current, 
clear medical diagnosis of post-traumatic stress disorder 
(presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Under the new regulations, service connection for 
post-traumatic stress disorder requires: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
inservice stressor, and (3) credible supporting evidence that 
the claimed inservice stressor occurred.  See 64 Fed. Reg. 
32807- 32808 (June 18, 1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Also, VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125, 
4.126 (2001).  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have post-traumatic stress disorder based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153.

In this case, the RO reviewed the veteran's claim under the 
new criteria in April 2002 before it sent the case to the 
Board, and it provided the veteran with the new criteria in a 
April 2002 supplemental statement of the case.  Moreover, the 
veteran was given an opportunity to respond.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOPGCPREC 11-97; 62 
Fed.Reg. 37953 (1997); Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The record in this case is a lengthy one, replete with 
inconsistent and conflicting information, and for that reason 
a detailed summary of the evidence in this case dating back 
to the veteran's military service was set forth above.  The 
veteran's primary contention is that he has a psychiatric 
disorder, which he claims is post traumatic stress disorder, 
which resulted from stressors experienced in military 
service.  He has alleged voluminous stressors, varied and 
extensive, some of which are related to experiences in combat 
or on the battlefield.  

The Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in a claim for service 
connection for post-traumatic stress disorder.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  In Zarycki, it was noted that, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), 
and the applicable provisions contained in VA Manual 21-1, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for post-traumatic stress disorder will 
vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on combat 
citations or the veteran's military operational specialty to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory" i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki, 6 Vet. 
App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In the instant case, the veteran testified under oath at a 
personal hearing conducted at the RO in January 1995, that he 
served in Vietnam and Cambodia in a "MASH" unit and in 
combat as a medic.  He testified that he spent nine months in 
Vietnam, but later changed that to six months, noting he was 
there from August 1969 to February 1970.  The veteran noted 
that he was with the 702nd Medical unit in Vietnam.  In a 
statement received in May 1995, the veteran stated that he 
had killed a lot of people while in Vietnam, but also saved a 
lot of lives.  In December 1996, the veteran averred that he 
was a doctor in Vietnam and had killed a lot of people.  He 
noted that he experienced flashbacks to his experiences in 
Vietnam.  In additional statements in support of his claim 
dated in September 1997, November 1997, and April 1999, the 
veteran again asserted that he served in Vietnam.  Since 
1994, when he filed his initial claim for VA compensation for 
post traumatic stress disorder (PTSD), he has repeatedly told 
psychiatrists and other medical care providers, both VA and 
private, that he served in Vietnam.  

The veteran's Official Military Personnel File irrefutably 
shows that the veteran never served overseas, never served in 
Vietnam or Cambodia, never served with the 11 Armored Cavalry 
Regiment or any Air Cavalry Unit, was never part of a MASH 
Unit or served flying Medivac flights between Andrews Air 
Force Base and Vietnam.  The veteran never incurred malaria 
from Vietnam, or a leg laceration from combat which he 
sutured up himself.  Although requested to do so, the veteran 
himself has never provided a shred of objective evidence or 
documentation that he had the overseas service he claims.  
The Board therefore finds that the veteran did not engage in 
combat with the enemy during his active duty military 
service.  That said, the lessened evidentiary burden created 
by 38 U.S.C.A. § 1154 (b) for combat veterans does not apply 
in his case.  

Review of numerous medical reports clearly shows that nearly 
all of the physicians and medical care providers who examined 
or treated the veteran after his claim for VA compensation 
was filed in 1994 based their diagnoses of PTSD, in large 
part, on the veteran's recitation of horrific experiences he 
claims he had on the battlefield, including tending to 
wounded soldiers and killing the enemy.  In so doing they 
were most certainly misled by the veteran's fabrications 
about his military experiences and hampered by the fact that 
they did not have the opportunity to review the entire record 
in this case, which included approximately 20 years of 
medical treatment records preceding the veteran's claim for 
VA compensation benefits, as the Board has had.  Insofar as 
the diagnosis of PTSD was based on a fabricated history of 
combat, it is rejected.  

In the absence of a finding that the veteran engaged in 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.  Other than the 
veteran's false claims of combat stressors causing 
post-traumatic stress disorder, he also asserts that he 
assisted in evacuating wounded soldiers from Vietnam, that he 
was trained as an operating room technician at Brooke Army 
Hospital and that after arriving in Washington, DC, where he 
reported he assisted in and performed numerous operations at 
Walter Reed Army Hospital, Bethesda Naval Hospital, and 
Valley Forge Army Hospital.  The veteran's Official Military 
Personnel File does not show any overseas service or any 
evidence of the veteran having received any training as an 
operating room technician at Brooke Army Hospital.  The 
entire medical training that the veteran received was a 10-
week Medical Corpsman Course from June 1969 to August 1969.  
At that time he was but 20 years of age.  As implied by the 
VA examiner in January 2001, it is not credible to believe 
that any doctor or hospital would allow anyone with a total 
of a 10-week medical education to assist in any operating 
room in the United States, even during the Vietnam War era.  
It is not credible that the veteran ever assisted or 
performed abortions, amputations, traumatic amputation 
adjustments, colostomies, dilation and curettage, 
hysterectomies, mastectomies, heart bypass, facial 
reconstruction, spinal cord surgery, skin grafting, 
tracheotomies, orthopedic surgery, ophthalmology procedures 
including glass eye implants, and in fitting artificial limbs 
or that he delivered babies.

The veteran claimed to have worked in the burn wards at 
Brooke Army Hospital Burn Center and Walter Reed Army 
Hospital.  However, the veteran has had no special training 
in the sterile procedures required in dealing with these 
serious cases.  It is not credible to believe that the 
veteran would be allowed to work with these patients with 
only his 10-week basic medical training.  The veteran's 
Official Military Personnel File does not show that the 
veteran had any specialized training necessary to work with 
burn patients.  Further the chronology of assignments that 
the veteran reported to the examiners simply does not comport 
with his service personnel records.  

The veteran claimed to worked in the emergency room of Walter 
Reed Army Hospital.  However, the procedures he has claimed 
to have performed are similar to  the procedures noted above 
when he claimed to have been working in the operating room.  
The veteran's Official Military Personnel File does not show 
that the veteran had any specialized training necessary to 
work with emergency room patients.  It is not credible to 
believe that the veteran worked as an emergency room orderly.

The veteran claims to have witnessed the deaths of 30-40 
patients at Brooke Army Hospital while he was training there.  
At Walter Reed, he claimed to have witnessed  suicide cases.  
It is not credible that the veteran witnessed these deaths at 
Brooke Army Hospital or any suicide cases at any hospital.

The veteran has claimed that he has "pulled the plug" or 
"terminated" dying patients at Walter Reed Army Hospital 
based upon orders from the doctors.  It is not credible that 
the veteran "pulled the plug" or "terminated" any patient 
based upon orders from any doctor or nurse.

It is noteworthy that when the veteran underwent VA 
examination in December 2000 and January 2001, the examining 
physician, who had reviewed all the volumes of the veteran's 
file, specifically questioned him as to the details of these 
alleged events, to include questions as why physicians would 
utilize his services [presumably because of his youth and 
lack of training].  The examiner noted that the veteran was 
able to provide any response, repeatedly stating that he 
didn't know.  The examiner concluded that the veteran was 
unable to provide any credible, believable accounts of these 
alleged stressors.  The Board assigns the greatest probative 
weight to this examination report, because the examiner both 
conducted a thorough review of the record and took care to 
question the veteran in an effort to determine the veracity 
of his stressor stories, unlike numerous other medical 
practitioners who based their diagnoses of PTSD on an 
unquestioning acceptance of the veteran's inconsistent, 
uncorroborated, and indeed inherently incredible accounts.  
It is entirely understandable why the veteran wanted the 
report of this examination disregarded; it appears to be the 
only time an examiner refused to accept his stories at face 
value, and attempted instead to determine if any of them were 
true.

Although the veteran has testified and stated that the above 
noncombat stressors occurred, the Court has held that the 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio, 9 Vet. App. at 166.  There must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressors.  See 38 C.F.R. 
§ 3.304(f); see also Doran, 6 Vet. App. at 288-89.  No such 
evidence has been submitted, despite extensive development of 
the evidence and a request to the veteran himself to provide 
same.  

In this regard, the veteran has submitted a statement from J. 
M., who attested to the veteran's claimed stressors as a 
first hand witness.  The noted stressors are working as an 
operating room technician, working in a burn ward at Walter 
Reed Army Hospital, assisting with facial reconstruction 
surgery, amputations, spinal cord surgery, delivery of 
children, abortions, promotions of miscarriages, and handling 
medivac patients from Vietnam at Andrews Air Force Base.  J. 
M.'s statement is not credible.  Initially, it is noted that 
the evidence of record clearly shows that the veteran did not 
treat patients from Vietnam at Andrews Air Force Base.  
Furthermore, the events to which J. M. alludes to, the 
assisting with complicated medical procedures, are not 
credible in and of themselves.  Most importantly, it is not 
credible that J. M. could have witnessed any of these events, 
as he was a cook with the 702nd Medical Company and would not 
have access to the restricted medical operating rooms, burn 
wards, obstetric wards, or any other area the veteran claims 
to have worked in.  

Additionally, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 
Vet. App. 128 (1997).  In this case, there is no credible 
supporting evidence that the veteran experienced an 
in-service stressor which has been linked to the development 
of post-traumatic stress disorder.  The Court has ruled that 
VA is not bound by the findings of any physician where the 
physician's opinion is based on the veteran's history and not 
a review of the objective evidence of record.  Smith v. 
Derwinski, 1 Vet. App 178 (1991).  The VA psychologist and 
psychiatrists who treated the veteran on an outpatient basis 
formed their diagnosis of post-traumatic stress disorder 
based not on the facts, but primarily on a fabricated history 
provided by the veteran that he served in Vietnam and 
Cambodia.  Moreover, the private medical opinions of Dr. 
Lovrinic, Dr. D'Orazio, Dr. Kinkaid, Dr. Bollinger, Dr. 
Schless, and Mr. Dorgan, were based largely or entirely upon 
information provided by the veteran that he was a combat 
medic who had served in Vietnam and Cambodia, or flew medical 
evacuation flights out of Vietnam.  As concluded above, the 
Board assigns no probative weight to these opinions, based on 
events which did not occur.  It is true that many of these 
examiners stated that they based their opinions, in part, on 
"service records" or "military records."  What records 
they actually reviewed is unknown; none of the official 
records in the claims file corroborate in any way the 
veteran's claims.  Moreover, none apparently was aware of or 
reviewed the numerous evaluations and hospital summaries 
compiled during the 20 year period following the veteran's 
service when he received extensive treatment of psychiatric 
illness, including traumatic neurosis, linked to an 
industrial accident.  The Board finds persuasive the fact 
that during the numerous psychiatric hospitalizations the 
veteran had prior to filing his claim for PTSD he is not 
shown as having made any references to military service, or 
to stressful events occurring therein.  Rather he was awarded 
Social Security disability benefits for psychiatric illness 
arising from an on-the-job injury.  

The Board is not bound by the findings of the VA examinations 
conducted in March 1998 and June 2001, as they were based on 
the veteran's self-described history and not a review of the 
objective evidence of record.  The examination conducted in 
March 1998, specifically noted that the claims file was not 
available for review.  The VA examination conducted in June 
2001 was returned as the examiners did not clearly state that 
the 3-volume claims file had been reviewed.  The examiners 
did not make a diagnosis based only upon the verified history 
as detailed in the claims file.  The examiners had included 
stressors of being an operating room technician, working in 
facial reconstruction and burn wards, as well as other 
unverified claimed stressors.  Finally, the examiners failed 
to provide the medical opinion as to any effect the veteran's 
head injury during an industrial accident in 1976, and 
subsequent development of psychiatric illness had on any 
findings.  

Upon the RO's return of the file and examination report to 
the examiners for compliance with the law, the examiners 
initially refused to review the claims file or amend the 
report for the inclusion of the necessary elements for a 
proper diagnosis for VA benefit purposes.  Nevertheless, an 
addendum to the June 2001 was submitted; however, the 
examiner, again, provided a diagnosis of post-traumatic 
stress disorder based on unverified stressors, stating that 
"even in delusions there is often a kernel of truth."  The 
examiner reported that the active duty records are silent on 
exactly what emotional stressors are experienced by a medical 
corpsman on active duty during the Vietnam War era, but found 
it was at least likely as not that caring for sick and 
injured veterans did indeed involve significant emotional 
stressors.  However, the examiner did not provide any 
stressors which could be specifically linked to this veteran 
and his active duty.  Therefore, the diagnosis of 
post-traumatic stress disorder cannot be accepted because it 
does not meet the requirement of either DSM III, or DSM IV 
and cannot be accepted for rating purposes because it does 
not meet the requirements of 38 CFR § 4.125(a).  38 C.F.R. 
§ 3.304(f).  The examiner further noted that "no clinician 
who has examined the veteran believes that [he] is free of 
mental illness."  The Board does not question this statement 
but notes, however, that the issue before it is not whether 
the veteran has a mental illness, but rather whether that 
mental illness is related to the veteran's service more than 
30 years ago.

The Board finds that although this examination did not comply 
with the requests of VA, it would serve no useful purpose to 
remand this case to the RO as the Board finds that the 
evidence of record is sufficient to resolve this case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The veteran has proven himself to be not 
credible and an inconsistent historian; at the same time he 
has been able to skillfully mislead his treating doctors, 
including some who have treated him on a long term basis.  
Accordingly, any alleged stressors provided at an additional 
VA examination for these purposes would be superfluous, 
incapable of substantiation and most likely unreliable.  
Recently he has taken the step of submitting altered 
documents, including Dr. Mark's letter of January 1995, by 
changing the dates and deleting the sentence attributing his 
symptoms of traumatic neurosis to his 1976 industrial 
accident.  Additionally, the Board finds that credible and 
accurate diagnoses of the veteran's mental state are 
currently of record, and it is upon this evidence that the 
Board bases its decision.  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97; 
62 Fed.Reg. 37953 (1997); Karnas, 1 Vet. App. at 312-13.  
This determination depends on the facts of the particular 
case and therefore is made on a case-by-case basis.  
VAOPGCPREC 11-97; 62 Fed.Reg. 37953 (1997).  In this case, 
the Board finds that service connection for post-traumatic 
stress disorder is not warranted under the either the old or 
the new criteria.  The veteran did not engage in combat with 
the enemy during service; there is no credible supporting 
evidence that the veteran experienced an in-service stressor 
which has been linked to the development of post-traumatic 
stress disorder; and there is no diagnosis of post-traumatic 
stress disorder based upon a verified in-service stressor.  
Accordingly, service connection for post-traumatic stress 
disorder is not warranted.  

With respect to a claim for service connection for 
psychiatric disability other than PTSD, also developed for 
appellate review by the RO, it is noted that the objective 
and reliable evidence of record shows no manifestations or 
other evidence of an acquired psychiatric disorder during 
service or a psychosis within the one year period following 
separation from service.  The veteran has claimed, both in 
correspondence to VA and during treatment and examinations, 
that he destroyed his own service medical records.  The Board 
rejects this statement as untrue.  

Dr. Mark began treating the veteran in October 1972, 
approximately a year and a half subsequent to service 
discharge, when the veteran was 23 years old.  He originally 
treated the veteran for severe alcoholism, sexual dysfunction 
due to alcohol, and a mixed personality disorder with 
obsessive compulsive histrionic and narcissistic features.  
Following the veteran's industrial accident in 1976, Dr. Mark 
diagnosed concussive labyrinthosis, traumatic neurosis, 
obsessive compulsive personality disorder, and possible 
pseudo-neurotic schizophrenia.  Dr. Mark last treated the 
veteran in 1990, and provided the diagnoses of major 
depression, somatization disorder, mixed personality disorder 
with narcissistic, obsessive, compulsive and histrionic 
traits.

Dr. Mark provided a statement in 1995 that he treated the 
veteran for persistent anxiety, difficulty in concentration, 
memory impairment, loss of confidence, paranoid ideations, 
airplane phobias, constant nightmares, disturbed sleep, and a 
hearing loss in the left ear, which were related to a work-
related accident in 1976.

In 1978, Dr. R. Rosillo diagnosed schizophrenic, pseudo-
neurotic type.

Additionally, the Board finds that the VA examinations 
conducted in December 2000 and January 2001, are detailed, 
comprehensive, and sufficient, when considered with all the 
evidence of record, upon which to base this decision.  The 
examiner noted that although the veteran made prolonged and 
chronic recurrent claims of traumatic experiences, there was 
no documentation whatsoever of such traumatic experiences.  
The examiner stated that the fact that the veteran claims 
disability on the basis of exposure to traumatic surgical and 
medical procedures in which he participated seemed to be 
completely out of touch with reality and not worth further 
examination.  The examiner concluded after review of the 
record and his clinical examination of the veteran that the 
proper diagnosis was most properly one of chronic paranoid 
schizophrenia.  

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  As noted above, the 
law provides that service connection may be established for 
chronic disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, in the case of a psychosis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & West Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  In this case the veteran 
does not have evidence of a diagnosed psychosis until after 
his industrial accident in 1976, when schizophrenia was 
diagnosed.

The veteran has claimed to have been hospitalized for 
treatment of a psychiatric disorder while in service at 
Womack Army Hospital at Ft. Bragg and at Brooke Army Hospital 
at Ft. Sam Houston.  Nevertheless, his service medical 
records are entirely negative for complaints or findings of a 
psychiatric disorder.  Additionally, a request for records 
from Womack Army Hospital and Brooke Army Hospital were 
negative for any records regarding the veteran.

On several different occasions the veteran claimed treatment 
in 1971, by a Dr. Sadol, Dr. Sabol, or Dr. Sadoff, a 
psychiatrist at the University of Pennsylvania Hospital.  
However, when questioned specifically about this treatment 
the veteran stated that he had been treated for two weeks, 
several days, one day, 4 hours, and even just one hour.  At 
other times he has stated that Dr. Sadol never treated him 
but referred him to Dr. Mark.  However, the date of this 
referral has been stated as being just days after service and 
at other times he stated that he had been referred but did 
not go until the next year.  It is also noted that the 
veteran stated that these records are not available and that 
this doctor is deceased.

In 1978, Dr. Rosillo diagnosed schizophrenia, and stated that 
it was not possible to determine with certainty that the 
veteran had schizophrenia prior to the accident in 1976.  The 
VA examiner in December 2000 January 2001 found that 
schizophrenia was not documented to have begun during 
military service, but only afterward.  He concluded that as 
there was no record of it, the veteran developed a 
psychiatric disorder after his period of military service.

As there is no evidence of any in-service psychiatric 
condition and no evidence of any treatment for any psychosis 
within the one year presumptive period following service, or 
that the veteran currently has a psychiatric disorder related 
to active military duty, service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, is not 
warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for periodontal disease for compensation 
purposes is denied.  

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

